In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1004 
BURUJI KASHAMU, 
                                                   Plaintiff‐Appellant, 

                                   v. 

U.S. DEPARTMENT OF JUSTICE, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 15 CV 3159 — Charles R. Norgle, Judge. 
                      ____________________ 

 SUBMITTED NOVEMBER 18, 2016 — DECIDED JANUARY 23, 2017 
                ____________________ 

Before POSNER and KANNE, Circuit Judges. 
     POSNER,  Circuit  Judge.  Buruji  Kashamu,  a  fugitive  for 
nearly  two  decades  and  the  alleged  leader  of  a  heroin‐
importing  conspiracy  that  inspired  the  hit  show  “Orange  is 
the  New  Black,”  appears  before  us  for  a  third  time  not  in 
person  but  through  counsel  because  he  is  unwilling  to  risk 
being  present  in  the  United  States,  and  in  fact  has  never  in 
his  life  been  in  the  United  States.  See  “Man  Who  Inspired 
Orange  is  the  New  Black  Elected  Senator  in  Nigeria”  The 
2                                                  No. 16‐1004 
 
Guardian,  Apr.  16,  2015,  https://www.theguardian.com/
world/2015/apr/16/alleged‐drug‐kingpin‐wanted‐us‐elected‐
senator‐nigeria (visited Jan. 20, 2017, as were the other web‐
sites cited in this opinion). 
     In  1998  a  grand  jury  in  the  Northern  District  of  Illinois 
had charged him and thirteen others with conspiracy to im‐
port  heroin,  in  violation  of  21  U.S.C.  §  963.  Eleven  co‐
conspirators  pleaded  guilty,  and  one  other  was  convicted 
after  trial.  But  Kashamu,  refusing  to  appear  (which  would 
have  required  his  presence  in  the  United  States),  insisted 
that the authorities were trying to pin crimes committed by 
his  dead  brother—who  he  said  bore  a  striking  resemblance 
to him—on him. 
     The present suit is Kashamu’s latest attempt to avoid an‐
swering  the  still‐pending  charges  that  the  Justice  Depart‐
ment has brought against him. When he surfaced in England 
six  months  after  his  indictment  Justice  Department  lawyers 
commenced  what  turned  out  to  be  a  four‐year  legal  battle 
seeking his extradition to the United States—unsuccessfully. 
Later  Kashamu  moved  to  dismiss  the  American  indictment 
on the ground that the doctrine of collateral estoppel barred 
his prosecution by the United States. We denied that motion, 
explaining that the English magistrate’s refusal to authorize 
his  extradition  to  the  United  States  had  been  based  simply 
on  the  Justice  Department’s  inability  to  convince  the  judge 
that  the  person  it  was  seeking  to  extradite  was  indeed 
Kashamu.  United  States  v.  Kashamu,  656  F.3d  679  (7th  Cir. 
2011).  Because  the  magistrate  had  not  ruled  on  Kashamu’s 
guilt or innocence of the U.S. charges, the refusal to extradite 
him did not preclude further efforts to prosecute him. Id. at 
688. 
No. 16‐1004                                                         3
 
     Three  years  later  Kashamu  again  appeared  before  the 
court,  this  time  petitioning  for  a  writ  of  mandamus  to  dis‐
miss  the  indictment  on  speedy‐trial  grounds.  Again  we 
turned  him  down,  this  time  on  the  ground  that  he  had  for‐
feited  any  speedy‐trial  right  by  remaining  a  fugitive,  and 
noting that if “he wants to fight the charges, he has only to 
fly from Lagos to Chicago.” In re Kashamu, 769 F.3d 490, 494 
(7th Cir. 2014). 
     Rather  than  do  that,  Kashamu  devised  a  new  strategy. 
He filed suit in the district court in Chicago in April 2015—
one month after his election to the Nigerian Senate—asking 
the  court  to  “enjoin  his  abduction  abroad  by  U.S.  authori‐
ties.”  He  claimed  to  have  been  tipped  off  that  U.S.  authori‐
ties, colluding with his political rivals, were planning to ab‐
duct  him  in  Nigeria  and  drag  him  to  Chicago  to  stand  trial 
before  he  could  be  sworn  into  office  as  a  Nigerian  senator. 
He  relied  on  a  provision  of  the  Mansfield  Amendment, 
22 U.S.C. § 2291(c)(1), that states that “no officer or employee 
of the United States may directly effect an arrest in any for‐
eign country as part of any foreign police action with respect 
to narcotics control efforts.” 
    A  month  after  filing  the  suit,  Kashamu  amended  the 
complaint  to  allege  that  his  fear  of  abduction  had  nearly 
come  true:  agents  of  Nigeria’s  National  Drug  Law  Enforce‐
ment Agency, along with two white men who Kashamu rea‐
sons  must  have  been  operatives  of  the  United  States  Drug 
Enforcement  Administration,  surrounded  his  Lagos  resi‐
dence  and  tried  to  arrest  him  on  an  “invalid  provisional 
warrant.”  But,  the  complaint  continues,  he  “refused  to  sur‐
render,”  and  so  the  agents  “laid  siege  …  keeping  him  pris‐
oner  in  his  own  home  for  six  days,  until  a  Nigerian  federal 
4                                                        No. 16‐1004 
 
court ordered them to cease their activities and depart from 
the  premises.”  He  speculates  that  U.S.  agents  directed  and 
coordinated  the  entire  affair,  and  that  U.S.  authorities  still 
are trying to extradite him. In the absence of injunctive relief, 
he  maintains,  he  is  vulnerable  to  “a  very  real  threat  of  ab‐
duction by U.S. authorities.”  
     The district court dismissed Kashamu’s complaint on the 
ground  that  the  Mansfield  Amendment  does  not  create  a 
private  right  of  action.  Although  the  statute  forbids  federal 
employees to arrest a person in a foreign country on narcot‐
ics  charges,  the  Supreme  Court  has  repeatedly  construed 
statutes similar to the Mansfield Amendment as directives to 
federal  agencies  and  their  employees  (i.e.,  “behave  your‐
selves,” or face disciplinary action) rather than “as a confer‐
ral of the right to sue” the agencies and their employees. See, 
e.g.,  Armstrong  v.  Exceptional  Child  Center,  135  S.  Ct.  1378, 
1387 (2015); Alexander v. Sandoval, 532 U.S. 275 (2001); Thomp‐
son v. Thompson, 484 U.S. 174 (1981); California v. Sierra Club, 
451 U.S. 287 (1981). 
     Kashamu’s  suit  further  lacks  merit  because  it  confuses 
an  attempt  by  U.S.  government  agents  to  arrest  him  on  a 
provisional warrant (a first step toward possible extradition) 
in  coordination  with  local  law  enforcement,  with  an  at‐
tempted abduction. The Mansfield Amendment is explicit in 
not  prohibiting  an  employee  of  the  United  States,  provided 
he  has  the  approval  of  the  United  States  chief  of  mission, 
from  “being  present  when  foreign  officers  are  effecting  an 
arrest or from assisting foreign officers who are effecting an 
arrest.” 22 U.S.C. § 2291(c)(2). The conduct of  which Kasha‐
mu  complains—that  U.S.  agents  actively  participated  in  an 
attempt by Nigerian agents to arrest him—was thus lawful. 
No. 16‐1004                                                      5
 
   For all these reasons, the decision of the district court is 
                                                      AFFIRMED.